40 F.3d 1244
74 A.F.T.R.2d 94-6969
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David A. NUTTLE;  Karen M. Nuttle, Petitioners Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent Appellee.
No. 93-2317.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 3, 1994.

appeal from the United States Tax Court.  (Tax Ct.).
David A. Nuttle, Karen M. Nuttle, appellants Pro Se.
Gary R. Allen, Kenneth L. Greene, United States Department of Justice, Washington, DC, for appellee.
U.S.T.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David A. and Karen M. Nuttle appeal from the tax court's order upholding the Commissioner's assessment of a deficiency with respect to their 1986 federal income tax liability.  Our review of the record and the tax court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Nuttle v. Commissioner, Tax Ct. No. 91-16466 (U.S. Tax Ct. Mar. 17, 1992;  June 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.